Title: To Thomas Jefferson from Le Veillard, [before 26 January 1787]
From: Le Veillard, Louis
To: Jefferson, Thomas



[Before 26 Jan. 1787]

Monsieur de Jefferson a du recevoir ces jours cy de Mr. Tarbé negotiant à Rouen que Le vin de Cahuzac est en route et doit arriver ces jours cy. Mr. Tarbé aura vraisemblablement joint à son avis le mémoire des droits et frais depuis Bordeaux jusquà Rouen pour les quels il aura tiré un mandat payable à vue et qu’on presentera à monsieur Jefferson. Outre cela il y aura à payer la Voiture depuis Rouen et les droits dentrée à paris dont le Voiturier  lui presentera le memoire pour en estre remboursé. Il ne restera plus que le prix du vin et de sa route jusqu’à Bordeaux qui est de 98₶ et que m. leVeillard se chargera de faire tenir au vendeur. La barrique est de 250 bouteilles, par consequent ce vin qui est excellent n’ira peut estre qu’à 15 ou 16s. la pinte.
M. LeVeillard assure de son respect monsieur Jefferson. Il auroit eu l’honeur de le voir, si sa sante qui a ete miserable depuis 3 mois le luy eut permis. Il le prie de luy faire savoir s’il na pas eu des nouvelles d’amérique et s’il auroit une occasion pour y envoyer un paquet de quelques livres. M. L. V. a eu hier des lettres du 13 Xbre. Mr. Frank., bien portan[t].
